EXHIBIT 21.1 Subsidiaries of the Company Name Jurisdiction of Formation or Incorporation Doing Business As SSG Bolingbrook LLC Delaware Global Self Storage SSG Dolton LLC Delaware Global Self Storage SSG Fishers LLC Delaware Global Self Storage SSG Lima LLC Delaware Global Self Storage SSG Merrillville LLC Delaware Global Self Storage SSG Operations LLC Delaware Global Self Storage SSG Rochester LLC Delaware Global Self Storage SSG Sadsbury LLC Delaware Global Self Storage SSG Summerville I LLC Delaware Global Self Storage SSG Summerville II LLC Delaware Global Self Storage Tuxis Real Estate II LLC New York N/A Tuxis Self Storage I LLC New York Global Self Storage Tuxis Self Storage II LLC New York Global Self Storage
